FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PAUL LANAKILA CAMPOS,                           No. 08-16442

               Plaintiff - Appellant,            D.C. No. 1:06-cv-00526-HC-KSC

   v.
                                                 MEMORANDUM *
 UNITED STATES OF AMERICA,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Paul Lanakila Campos appeals pro se from the district court’s summary

judgment for defendant in his Federal Tort Claims Act action arising from a slip



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
and fall injury. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Bolt v. United States, 509 F.3d 1028, 1031 (9th Cir. 2007). We affirm.

       The district court properly granted summary judgment for defendant because

Campos failed to raise a genuine issue of material fact as to whether defendant had

notice of an unsafe condition or defect. See id. (“Even when the injury occurs on

federal property, the finding of negligence must be based upon state law.”)

(citation and internal quotation marks omitted); Harris v. State, 623 P.2d 446, 448

(Haw. 1981) (explaining that negligence liability cannot be imposed where there is

no actual or constructive notice of the unsafe condition or defect).

       We do not consider evidence raised for the first time on appeal. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

       Campos’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                 2                                 08-16442